CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-291, concluding that IRVING TOBIN of ELIZABETH, who was admitted to the bar of this State in 1957, should be reprimanded for violating RPC 1.8(c)(a lawyer shall not prepare an instrument giving the lawyer any substantial gift from a client, including a testamentary gift, except where the client is related to the lawyer);
And the Court having determined from its review of the matter that a censure is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that IRVING TOBIN is hereby censured; and it is further
*68ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.